Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the information Disclosure Statement (IDS) filed on 01/04/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 01/04/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities:   please add “now U.S. Patent No. 11,145,622,”after “June 29, 2020” in ¶0001”.
Appropriate correction is required.
Claim Objections
Claims 3, and 9 are objected to because of the following informalities:  
The phrase, “a correspond edge”, as recited in claim 3 is grammatically incorrect.
The clauses, “a third device die overlapping a first portion of the first device die, and a first portion of the second device die” as recited in claim 9 render the second clause unclear due to the presence of the comma separating the two clauses.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, “a first first-level device die”, …, “first build-up structure”, and …”overlaps”, etc., are not seen/mentioned in the specification.
Reference(s) Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claim 1, Yang et al. (US 20080197469 A1) teaches in Fig. 1 and related texts (¶0024-¶0032), a package comprising: 
a first first-level device die (5) and a second first-level device die (25); 
a substrate (1) receiving first first-level device die (5)
a first encapsulant [(core paste (15): is a composite resin system that has high compressive strength and superior handling properties)] encapsulating the second first-level device die therein; 

    PNG
    media_image1.png
    476
    840
    media_image1.png
    Greyscale

a first build-up structure over and electrically connecting to the first first-level device die (5), wherein the first build-up structure comprises a first conductive pad (3); 
a second build-up structure over and electrically connecting to the second first-level device die (25), wherein the second build-up structure comprises a second conductive pad (3a); 
a first conductive post (19) over and contacting the first conductive pad (3); 
a second conductive post (same reference number 19) over and contacting the second conductive pad (3a); 
a second-level device die (25) over and attached to the first build-up structure and the second build-up structure; and 
a redistribution structure (RDL 11) over and electrically connected to the first conductive post (19), the second conductive post (19), and the second-level device die (19). Yang et al. fails to further teach and/or suggest, for example:
The first encapsulant encapsulating the first first-level device die (5)
the second-level device die over and attached to the first build-up structure as the claimed invention.
Regarding claim 9 and 17, Yang et al. fails to further teach and/or suggest including, for example a third device die as claimed.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816